SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Amended) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 000-16880 BNL FINANCIAL CORPORATION (Exact name of Registrant as specified in its charter) IOWA 42-1239454 (State of incorporation) (I.R.S. Employer Identification No.) 7010 Hwy 71 W., Ste 100 Austin, Texas 78735 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (512) 383-0220 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer []Non-accelerated filer [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No [ X ] As of September 30, 2007, the Registrant had 15,173,669 shares of Common Stock, no par value, outstanding. BNL FINANCIAL CORPORATION AND SUBSIDIARIES PART I - FINANCIAL INFORMATION Item 1. Financial Statements REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors BNL Financial Corporation We have reviewed the accompanying Consolidated Balance Sheet of BNL Financial Corporation and Subsidiaries as of September 30, 2007 and the related Consolidated Statements of Income and Comprehensive Income for the three-month and nine-month periods ended September 30, 2007 and 2006 and the Consolidated Statements of Cash Flows for the nine-month periods ended September 30, 2007 and 2006.These interim financial statements are the responsibility of the Corporation’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim consolidated financial statements for them to be in conformity with U.S. generally accepted accounting principles. We have previously audited, in accordance with auditing standards of the Public Company Accounting Oversight Board, the Consolidated Balance Sheet of BNL Financial Corporation and Subsidiaries as of December31, 2006 and the related Consolidated Statements of Income and Comprehensive Income, Changes in Shareholders’ Equity and Cash Flows for the year then ended (not presented herein); and in our report dated March 27, 2007 we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying Consolidated Balance Sheet as of December31, 2006 is fairly stated, in all material respects, in relation to the Consolidated Balance Sheet from which it has been derived. /s/ Smith, Carney & Co. Oklahoma City, Oklahoma
